FILED
                            NOT FOR PUBLICATION                             MAR 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-30009, 12-30019,
                                                      12-30076, 12-30128
              Plaintiff - Appellee,
                                                 D.C. No. 1:11-cr-00103-RFC-1
  v.

RUDOLPH GEORGE STANKO,                           MEMORANDUM *

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Montana
                 Richard F. Cebull, Chief District Judge, Presiding

                       Argued and Submitted March 6, 2013
                                Portland, Oregon

Before: CLIFTON and BEA, Circuit Judges, and MAHAN, District Judge.**

       Rudolph G. Stanko appeals the revocation of his supervised release and the

imposition of special conditions of supervised release. He also raises constitutional




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James C. Mahan, U.S. District Judge for the District of
Nevada, sitting by designation.
challenges based on the right to due process, right to jury trial, privilege against

self-incrimination, and separation of powers. We affirm.

      Sufficient evidence supports the district court’s findings that Stanko violated

his conditions of supervised release. See United States v. King, 608 F.3d 1122,

1129-30 (9th Cir. 2010). These conditions of supervised release were not

unconstitutionally vague as applied to him. See United States v. King, 608 F.3d

1022, 1128 (9th Cir. 2010) (citations and quotation marks omitted). Stanko was not

entitled to a jury trial in his supervised release proceedings. See United States v.

Huerta-Pimental, 445 F.3d 1220, 1225 (9th Cir. 2006). He did not invoke his Fifth

Amendment privilege when he was first asked about his association with a felon,

and he cannot do so now. See Minnesota v. Murphy, 465 U.S. 420, 427 (1984). The

Judiciary does not “interfere[] with a function reserved exclusively for the

Executive” by implementing the system of supervised release. United States v.

Mejia-Sanchez, 172 F.3d 1172, 1175 (9th Cir. 1999).

      Though the district court did not make separate findings regarding the two

special conditions it imposed, the reasons may be discerned, and the record of

Stanko’s violations and previous crimes justify these conditions. See United States

v. Rearden, 349 F.3d 608, 619 (2003).

      AFFIRMED.


                                           2